In Re Cosey, Frank; — Defendants); Applying for Writ of Certiorari and, or Review, Supervisory and, or Remedial; to the Court of Appeal, First Circuit, Number KW92 0286; Parish of East Baton Rouge Nineteenth Judicial District Court Div. “C” Number 7-90-596.
Granted in part. Judgment of the court of appeal is amended to provide that in addition to experts ordered by that court, relator is entitled to a medical expert to assist in the rape issue. Otherwise, the application is denied.
DENNIS, J., concurs in part and dissents in part and assigns reasons.